Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 1 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 2 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 3 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 4 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 5 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 6 of 79
        Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 7 of 79                              2/28/2018 3:37 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 22845039
                                                                                                     By: DELTON ARNIC
                                                                                                Filed: 2/28/2018 3:37 PM

                                       Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                      §   IN THE DISTRICT COURT OF
INC.,                                              §
      Plaintiff                                    §
                                                   §
v.                                                 §   HARRIS COUNTY, TEXAS
                                                   §
ROYCE HASSELL and                                  §
SILVIA HASSELL,                                    §
      Defendants                                   §     113TH JUDICIAL DISTRICT


                               ORDER ON MOTION TO STRIKE


       On this ______ day of March, 2018, the Court considered the Plaintiff's Motion to Strike

Untimely Attempt to Join Parties, the response, and finds that the motion is meritorious and should

be GRANTED.

       IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED, that Plaintiff's Motion to

Strike Untimely Attempt to Join Parties is GRANTED and Defendants are not entitled to join any

parties to this litigation, whether by amendment or third party practice.

       SIGNED on __________________, 2018.




                                                       JUDGE PRESIDING
            Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 8 of 79                             2/28/2018 3:32 PM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 22844695
                                                                                                        By: DELTON ARNIC
                                                                                                   Filed: 2/28/2018 3:32 PM

                                          Cause No. 2016-87708


HASSELL CONSTRUCTION COMPANY,                        '   IN THE DISTRICT COURT OF
INC.,                                                '
      Plaintiff                                      '
                                                     '
v.                                                   '   HARRIS COUNTY, TEXAS
                                                     '
ROYCE HASSELL and                                    '
SILVIA HASSELL,                                      '
      Defendants                                     '    113TH JUDICIAL DISTRICT


                 MOTION TO STRIKE UNTIMELY ATTEMPT TO JOIN PARTIES


            NOW COMES Plaintiff, Hassell Construction Company, Inc., and files this, its motion to

strike the Defendant's1 untimely attempts to add additional parties and, in support, would show as

follows:

            1.     The current Docket Control Order ("DCO") set February 2, 2018, as the deadline for

joinder of parties. It specifically provides that "all parties must be added and served, whether by

amendment or third-party practice, by this date." (emphasis added).2

            2.     On May 19, 2017, the Defendant filed his third-party petition against third-party

Defendants, Michael Hassell, Phillip Hassell, Shawn Hassell and the Trustee of the James C.

Hassell Intervivos Trust, but made no attempt to serve it.

            3.     On May 23, 2017, this Court issued its DCO. It remains unchanged and the

Defendant has not filed a motion to amend same.

            4.     On February 2, 2018, the Defendant requested that the clerk issue citations to be

served on the Third-Party Defendants.3


     1
         The Defendant who is the subject of this motion is Royce Hassell.
     2
         See DCO attached as Exhibit A.
     3
         See Exhibit B.
         Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 9 of 79




         5.      Because the Defendant had failed to pay the fee associated with the filing of a

third-party petition, the clerk refused to act on the request until the fee was paid.4

         6.      After the fee was finally paid, the clerk issued citations for service of the third-party

petition, on February 21, 2018.

         7.      The Defendant did not confer with the Plaintiff, did not seek to have the DCO

amended or modified, and simply proceeded, well after the deadline imposed by the DCO, to

attempt to add parties to this case.

         8.      The Plaintiff objects to these untimely attempts to add parties after the deadline
imposed by the DCO and requests that the citations be quashed, and that the Defendant not be

allowed to join any parties, by amendment or otherwise.

         WHEREFORE, PREMISES CONSIDERED, the Plaintiff requests that it be granted the

relief sought herein, and for such other and further relief to which it may show itself justly entitled.

                                                         Respectfully Submitted,

                                                         RENTEA & ASSOCIATES
                                                         700 Lavaca, Suite 1400-2678
                                                         Austin, Texas 78701
                                                         (512) 472-6291
                                                         (512) 472-6278 Facsimile
                                                         brentea@rentealaw.com


                                                      By: /s/ Bogdan Rentea
                                                        Bogdan Rentea
                                                        State Bar No. 16781000
                                                 ATTORNEY FOR PLAINTIFF

                                       NOTICE OF SUBMISSION
         Please take notice that this motion has been set for submission, without an oral hearing, on

March 12, 2018 at 8:00 o'clock am in the 113th Judicial District Court, Harris County, Texas.



   4
       See Exhibit C.




                                                    2
       Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 10 of 79




                              CERTIFICATE OF CONFERENCE
        Pursuant to Local Rule 3.3.6 and the Policies and Procedures of the 113th Judicial District

Court, no conference was conducted between the attorneys, since this motion concerns service of

citations.


                                                     /s/ Bogdan Rentea
                                                     Bogdan Rentea


                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of February, 2018, a true and correct copy of the
foregoing Motion to Strike Untimely Attempt to Join Parties and Notice of Submission was served
on the parties through their counsel of record as follows:

        Derrick Carson            Via Email: dcarson@lockelord.com
        Christian Perez           Via Email: cperez@lockelord.com
        Locke Lord LLP
        2800 JPMorgan Chase Tower
        600 Travis Street
        Houston, Texas 77002


                                                     /s/ Bogdan Rentea
                                                     Bogdan Rentea




                                                 3
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 11 of 79




                                                        EXHIBIT A
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 12 of 79



Type          Status Description   Instrument   Person Served   Requested    Issued       Served      Returned   Receive
                                   Served                       Date         Date         Date        Date       By Cler
              SERVICE              ORIGINAL     HASSELL,
CITATION                                                        12/29/2016   12/30/2016   2/21/2017
              RETURN/EXECUTED      PETITION     ROYCE
              SERVICE              ORIGINAL     HASSELL,
CITATION                                                        12/29/2016   12/30/2016   2/21/2017
              RETURN/EXECUTED      PETITION     SILVIA

              SERVICE ISSUED/IN
CITATION                                        HASSELL,
              POSSESSION OF                                     2/2/2018     2/21/2018
(CERTIFIED)                                     MICHAEL
              SERVING AGENCY

                                                TRUSTEE OF
                                                JAMES C
              SERVICE ISSUED/IN                 HASSELL
CITATION
              POSSESSION OF                     INTERVIVOS      2/2/2018     2/21/2018
(CERTIFIED)
              SERVING AGENCY                    TRUST
                                                (CURRENTLY
                                                MICHAEL

              SERVICE ISSUED/IN
CITATION                                        HASSELL,
              POSSESSION OF                                     2/2/2018     2/21/2018
(CERTIFIED)                                     PHILLIP
              SERVING AGENCY


              SERVICE ISSUED/IN
CITATION                                        POTTS, SHAWN
              POSSESSION OF                                     2/2/2018     2/21/2018
(CERTIFIED)                                     HASSELL
              SERVING AGENCY




                                                                             EXHIBIT B
        Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 13 of 79                           2/20/2018 12:52 PM
                                                                              Chris Daniel - District Clerk Harris County
                                                                2800 JPMorgan Chase Tower, 600     Travis No. 22636983
                                                                                                Envelope
                                                                                    Houston, TX 77002 By: Jacob Blessing
                                                                            Telephone: 713-226-1200
                                                                                             Filed: 2/20/2018 12:52 PM
                                                                                    Fax: 713-223-3717
                                                                                    www.lockelord.com

                                                                               Deanna Markowitz Willson
                                                                        Direct Telephone: 713-226-1467
                                                                               Direct Fax: 713-229-2582
                                                                          deanna.willson@lockelord.com


                                      February 20, 2018




                                                                          k
                                                                       ler
Harris County District Clerk




                                                                    tC
Civil Intake
3012 Fannin St.




                                                                ric
Houston, TX 77004




                                                             ist
Re: Cause No. 2016-87708; Hassell Construction Co., Inc. v. Royce Hassell and Silvia Hassell;




                                                          lD
    In the 113th District Court of Harris County, Texas




                                                      nie
Dear Sir/Madam:

                                                  Da
       Per my assistant Santa Garcia’s conversation with Regina of your office, we are making
payment of $81.00 to cover the filing fee for the Third Party Petition filed on May 19, 2017.
                                               is
This should allow your office to proceed with processing of the service requests filed on
                                             hr

February 2, 2018 under Reference No. 22261184.
                                          C



        Thank you for your assistance. If you have any questions, please call me at (713) 226-
                                       of




1467.
                                     e
                                 ffic




                                                  Regards,
                               yO
                         op




                                                  Deanna Willson
                      C




                                                  For the Firm
                   ial




Enclosure
                fic
              of
            Un




                                                    EXHIBIT C
       Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 14 of 79                                3/8/2018 5:33 PM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 23053115
                                                                                                      By: DELTON ARNIC
                                                                                                  Filed: 3/8/2018 5:33 PM

                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                     §              IN THE DISTRICT COURT
INC.,                                         §
      Plaintiff,                              §
                                              §
v.                                            §             HARRIS COUNTY, TEXAS
                                              §
ROYCE HASSELL and                             §
SILVIA HASSELL,                               §
      Defendants.                             §              113th JUDICIAL DISTRICT


      DEFENDANTS AND COUNTER-PLAINTIFF/THIRD-PARTY PLAINTIFF’S
                RESPONSE TO HCCI’S MOTION TO STRIKE

       Hassell Construction Company, Inc.’s (“HCCI”) Motion to Strike is wholly lacking in

candor. HCCI’s Motion fails to inform the Court that the parties agreed to stand down in

pursuing this case because of a related arbitration proceeding and that there was an intervening

bankruptcy that further delayed these proceedings. Instead, HCCI deliberately conveys the false

impression that it is unaware of the related proceedings and the reasons that Defendant waited to

serve the third-parties. For the reasons more fully addressed below, Defendant requests that this

Court deny HCCI’s Motion to Strike and grant the Motion for Continuance and Entry of a New

Docket Control Order filed concurrently with this Response.

                                    Procedural Background

       Defendant filed his Original Counterclaim and Third-Party Petition on May 19, 2017 and

promptly requested service for the Third-Party Defendants in this lawsuit (“the Litigation”). Due

to some administrative difficulties, the original request for service was unsuccessful. But shortly

thereafter, the parties agreed to pause this litigation to allow a related arbitration proceeding to

run its course. The hope was that the arbitration hearing, which occurred in June 2017, would

resolve enough issues between the parties that they would be able to settle this case.
       Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 15 of 79




                                           The Related Cases

       Shortly after Defendant filed the Third-Party Petition and unsuccessfully attempted to

serve Third-Party Defendants, the parties, with the same counsel, engaged in a two-week

arbitration hearing on matters tangentially related to the claims alleged in the Litigation.1 The

day after the post-hearing briefs were due in the arbitration proceeding, an appellate court

remanded a bankruptcy dispute between the same parties. On July 25, 2017, counsel for HCCI

informed Defendant’s counsel that “we believe that the stay is back in effect.”2 The arbitration

panel instituted a stay of the arbitration proceeding pending the resolution of the bankruptcy

matter.3

                                    The Agreement to Stand Down

       On July 31, 2017, the Parties conducted a discovery conference regarding discovery in

the Litigation.4 During this conference, the parties discussed the effect of the bankruptcy stay

and the arbitrator’s award on the Litigation. Because of the potential implications of these

matters on the claims alleged in this Litigation, the parties agreed that they would “stand down”

on this Litigation until the bankruptcy matter and the arbitration were resolved. Accordingly,

HCCI did not persist with its threatened discovery motion, which was the original purpose for

the discovery conference, and Defendant did not pursue serving the Third-Party Defendants.

The Parties’ agreed to “stand down” on this Litigation until two other, related disputes are

resolved and both sides acted accordingly.




 1
   The arbitration hearing in Case No. 01-14-0000-3178 in front of the American Arbitration Association occurred
      from June 19 – June 30, 2017 in Houston, Texas.
 2
   Email from B. Rentea to D. Carson, July 25, 2017, attached hereto as Exhibit A.
 3
   Email from E. Kleinschmidt, August 3, 2017, attached hereto as Exhibit B.
 4
   See Email from B. Rentea to D. Willson, July 19, 2017, attached hereto as Exhibit C.
      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 16 of 79




                            The Related Matters are Not Yet Resolved

       The remanded bankruptcy case was dismissed on September 21, 2017.5 After a two

month stay, the arbitration was reinstated and progressed on with post-hearing briefing. The

arbitration panel issued its award on December 7, 2017.6                Both sides sought to modify the

award, which the arbitration panel did, issuing its final award on January 22, 2018.7

Unfortunately, the arbitration award has not helped to resolve this matter because HCCI refuses

to accept the outcome of the award and has filed a series of patently frivolous challenges to the

award. So Litigation will apparently be required to continue, but it should do so recognizing the

need for a continuance and new docket control order.

       Alternatively, if the Court determines that a continuance is improper, Defendant seeks

leave to serve the Third-Party Defendants. The parties entered into an agreement in furtherance

of judicial economy and justice. Justice will not be served by permitting HCCI to renege on its

agreement with Defendant.

                                        Conclusion and Prayer

       The lack of candor in HCCI’s Motion to Strike is striking. From its Motion, one could

reasonably conclude that Defendant sat idly by for months for no good reason. In truth, this case

was arguably stayed for two months due to the remand of a related bankruptcy dispute. More

importantly, the Parties had jointly agreed to stand down on this matter during the pendency of a

related arbitration in the hope that the outcome of the arbitration would allow the parties to

resolve this case. That hope appears to have been misplaced. After being paused for several

months, a Continuance, with a new Docket Control Order, is proper to allow the Parties to
 5
   Email from B. Rentea to Erika Kleinschmidt, September 26, 2017, attached hereto as Exhibit E.
 6
   Arbitration Award, issued December 7, 2017, in Case No. 01-14-0000-3178 in front of the American Arbitration
     Association, attached hereto as Exhibit F.
 7
   Order Granting Respondents’ Motion to Modify the Arbitration Award and Granting in Part and Denying in Part
     Claimants’ Request to Modify the Award, issued January 22, 2018, in Case No. 01-14-0000-3178 in front of
     the American Arbitration Association, attached hereto as Exhibit G.
      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 17 of 79




proceed with this dispute and so that justice can be done. According, Defendant respectfully

requests that the Court deny HCCI’s Motion, grant the Motion for Continuance and Entry of

Amended Docket Control Order, filed concurrently with this Response, and all further relief,

whether by law or in equity, to which Defendant may be justly entitled.

                                            Respectfully submitted,

                                            LOCKE LORD LLP


                                        By: ________________________
                                            DERRICK CARSON
                                            State Bar No. 24001847
                                            DEANNA WILLSON
                                            State Bar No. 24092759
                                            CHRISTIAN PEREZ
                                            State Bar No. 24098243
                                            2800 JPMorgan Chase Tower
                                            600 Travis St.
                                            Houston, Texas 77002
                                            dcarson@lockelord.com
                                            Deanna.willson@lockelord.com
                                            cperez@lockelord.com
                                            (713) 226-1197 - Telephone
                                            (713) 223-2622 - Facsimile

                                            ATTORNEYS FOR DEFENDANTS
                                            ROYCE AND SILVIA HASSELL AND
                                            COUNTER-PLAINTIFF ROYCE HASSELL

                                   CERTIFICATE OF SERVICE

       I certify that on March 8, 2018, a true and correct copy of the foregoing document was
served on the following counsel of record:

       Bogdan Rentea
       Rentea & Associates
       700 Lavaca, Suite 1400-2678
       Austin, Texas 78701
       (512) 472-6291
       (512) 472-6278 (facsimile)
       brentea@rentealaw.com

                                            _______________________________
                                            Derrick Carson
        Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 18 of 79




                                       CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                        §                IN THE DISTRICT COURT
INC.,                                            §
      Plaintiff,                                 §
                                                 §
v.                                               §               HARRIS COUNTY, TEXAS
                                                 §
ROYCE HASSELL and                                §
SILVIA HASSELL,                                  §
      Defendants.                                §                113th JUDICIAL DISTRICT


                          ORDER DENYING HCCI’S MOTION TO STRIKE

        The Court has considered Hassell Construction Co., Inc.’s (“HCCI”) Motion to Strike,

Defendant’s Response thereto, and the oral arguments made by counsel, if any. The Court is of the view

that HCCI’s Motion to Strike has no merit and should be denied. IT IS HEREBY

        ORDERED that HCCI’s Motion is DENIED and that Defendant shall have ninety days from the

date of this Order to serve the Third-Party Defendants identified in the Third-Party Plaintiff’s Third-Party

Petition.

        SIGNED this ______ day of ___________, 2018.


                                                          _____________________________
                                                          JUDGE PRESIDING
     Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 19 of 79                                   3/9/2018 8:53 AM
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 23057499
                                                                                                          By: janel gutierrez
                                                                                                   Filed: 3/9/2018 8:53 AM

                                     CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                         §              IN THE DISTRICT COURT
INC.,                                             §
      Plaintiff,                                  §
                                                  §
v.                                                §              HARRIS COUNTY, TEXAS
                                                  §
ROYCE HASSELL and                                 §
SILVIA HASSELL,                                   §
      Defendants.                                 §              113th JUDICIAL DISTRICT

                           VERIFIED MOTION FOR CONTINUANCE
                          (UNOPPOSED IN PART, OPPOSED IN PART)

          Defendants Royce Hassell and Silvia Hassell (“Defendants”) hereby file this Verified

Motion for Continuance and Entry of an Amended Docket Control Order (the “Motion”).

          Plaintiffs filed this lawsuit on December 22, 2016. Defendants answered on April 19,

2017 and Defendant Royce Hassell filed a Counterclaim and Third-Party Petition on May 19,

2017. Pursuant to the Court’s May 23, 2016 Docket Control Order, this case is currently set for

trial on July 2, 2018. Defendants respectfully request that this Court continue the current trial

setting to a new two-week trial docket beginning on April 15, 2019 and enter the proposed

Amended Docket Control Order that is attached as Exhibit A to this Motion for Continuance.

Plaintiff does not oppose the granting of the continuance for the trial date proposed by

Defendants, but does oppose the docket control order to the extent that some deadlines may have

lapsed.

          The Parties voluntarily decided to temporarily abate the prosecution of this lawsuit due to

potential implications of ongoing related disputes. The temporary abatement lasted approximately

nine months due to a bankruptcy stay, an arbitration proceeding, and an agreement between the




                                         Page 1
       Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 20 of 79




Parties. Accordingly, very minimal fact discovery has occurred and no depositions have been

noticed or taken.

       Defendants request a continuance in order to have the opportunity to conduct discovery

and properly prepare for trial. This is Defendants’ first request for continuance. This continuance

is not sought merely for delay, but so that justice and judicial economy may be properly served.

       Defendants’ respectfully request that this matter be removed from this Court’s July 2,

2018 trial docket, be reset for the April 15, 2019 trial docket and that pretrial deadlines be

continued as set forth in the Amended Docket Control Order attached as Exhibit A.



                                                Respectfully submitted,

                                                LOCKE LORD LLP


                                           By: ________________________
                                                DERRICK CARSON
                                                State Bar No. 24001847
                                                DEANNA WILLSON
                                                State Bar No. 24092759
                                                CHRISTIAN PEREZ
                                                State Bar No. 24098243
                                                2800 JPMorgan Chase Tower
                                                600 Travis St.
                                                Houston, Texas 77002
                                                dcarson@lockelord.com
                                                Deanna.willson@lockelord.com
                                                cperez@lockelord.com
                                                (713) 226-1197 - Telephone
                                                (713) 223-2622 - Facsimile

                                                ATTORNEYS FOR DEFENDANTS
                                                ROYCE AND SILVIA HASSELL AND
                                                COUNTER-PLAINTIFF ROYCE HASSELL




                                       Page 2
   Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 21 of 79




                                CERTIFICATE OF CONFERENCE

         I certify that on March 8, 2018, counsel for Defendants conferred with counsel for
Plaintiff. There is no opposition to the requested continuance and trial setting. But Plaintiff
will submit its own proposed Docket Control Order.




                                                _______________________________
                                                Derrick Carson




                                   CERTIFICATE OF SERVICE

       I certify that on March 8, 2018, a true and correct copy of the foregoing document was
served on the following counsel of record:

       Bogdan Rentea
       Rentea & Associates
       700 Lavaca, Suite 1400-2678
       Austin, Texas 78701
       (512) 472-6291
       (512) 472-6278 (facsimile)
       brentea@rentealaw.com




                                                _______________________________
                                                Derrick Carson




                                       Page 3
      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 22 of 79




                                 CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                    §             IN THE DISTRICT COURT
INC.,                                        §
      Plaintiff,                             §
                                             §
v.                                           §             HARRIS COUNTY, TEXAS
                                             §
ROYCE HASSELL and                            §
SILVIA HASSELL,                              §
             Defendants.                     §        113th JUDICIAL DISTRICT

                                    VERIFICATION

THE STATE OF TEXAS                  §
                                    §
COUNTY OF HARRIS                    §

       BEFORE ME, the undersigned notary public, on this day personally appeared Derrick
Carson, known to me, who after being duly sworn, upon his oath stated:

          1. My name is Derrick Carson. I am over the age of twenty-one (21), have
             never been convicted of a felony or crime of moral turpitude, and have
             personal knowledge of each fact stated herein. Each fact stated in this
             affidavit is true and correct.

          2. I am one of the attorneys of record for Defendants Royce Hassell and
             Silvia Hassell (“Defendants”) in this matter. I have personal knowledge of
             all facts contained in Defendant’s First Motion for Continuance. I have
             read the foregoing document, and every statement contained therein is
             true and correct within my personal knowledge.

          3. My date of birth is June 9, 1971. My business address is 600 Travis, Suite
             2800, Houston, Texas 77002. Pursuant to § 132.001 of the Civil Practice
             & Remedies Code, I swear under penalty of perjury that the factual
             statements in the foregoing motion are true and correct.




                                                    _______________________________
                                                    Derrick Carson




                                    Page 4
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 23 of 79




                       EXHIBIT A
      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 24 of 79




                              CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,              §              IN THE DISTRICT COURT
INC.,                                  §
      Plaintiff,                       §
                                       §
v.                                     §             HARRIS COUNTY, TEXAS
                                       §
ROYCE HASSELL and                      §
SILVIA HASSELL,                        §
      Defendants.                      §              113th JUDICIAL DISTRICT

                 FIRST AMENDED DOCKET CONTROL ORDER

1. 11/12/18         JOINDER. All parties must be added and served, whether by
                    amendment or third party practice, by this date.

2.                  EXPERT WITNESS DESIGNATION. Expert witness designations
                    are required and must be served by the following dates. The
                    designation must include the information listed in Rule 194.2(f).
                    Failure to timely respond will be governed by Rule 193.6.
(a) 12/10/18        Experts for parties seeking affirmative relief.
(b) 01/14/19        All other experts.

3.                  STATUS CONFERENCE. Parties shall be prepared to discuss all
                    aspects of the case including ADR with the court on this date.
                    TIME:       Failure to appear will be grounds for dismissal for want of
                    prosecution.

4.                  DISCOVERY LIMITATIONS. The discovery limitations of Rule
                    190.2, if applicable, or otherwise of Rule 190.3 apply unless changed
                    below:
(a)                 Total hours per side for oral depositions.
(b)                 Number of interrogatories that may be served by each party on any
                    other party.

5.                  ALTERNATIVE DISPUTE RESOLUTION.
(a)                 By this date the parties must either (1) file an agreement for ADR
                    stating the form of ADR requested and the name of an agreed mediator,
                    if applicable; or (2) set an objection to ADR. If no agreement or object
                    is filed the court may sign an ADR order.
(b)                 ADR conducted pursuant to the agreement of the parties must be
                    completed by this date.


6. 03/11/19         DISCOVERY PERIOD ENDS. All discovery must be conducted
      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 25 of 79




                    before the end of the discovery period. Parties seeking discovery must
                    serve request sufficiently far in advance of the end of the discovery
                    period that the deadline for responding will be within the discovery
                    period. Counsel may conduct discovery beyond this deadline by
                    agreement Incomplete discovery will not delay the trial.

7.                  DISPOSITIVE MOTIONS AND PLEAS. Must be heard by oral
                    hearing or submission.
(a)                 If subject to an interlocutory appeal, dispositive motions or pleas must
                    be heard by this date.
(b) 03/11/19        Summary judgment motions not subject to an interlocutory appeal must
                    be heard by this date.
(c) 02/11/19        Rule 166a(i) motions may not be heard before this date.

8. 02/25/19         CHALLENGES TO EXPERT TESTIMONY. All motions to
                    exclude expert testimony and evidentiary challenges to expert
                    testimony must be filed by this date, unless extended by leave of court.

9. 03/04/19         PLEADINGS. All amendments and supplements must be filed by this
                    date. This order does not preclude prompt filing of pleadings directly
                    responsive to any timely filed pleadings.

10.                 DOCKET CALL
                    Parties shall be prepared to discuss all aspects of trial with the court on
                    this date.
                    TIME: Failure to appear will be grounds for dismissal for want of
                    prosecution.

11. 04/15/19        TRIAL. If not assigned by the second Friday following this date, the
                    case will be reset.
                                                                       3/9/20188:53:10AM
     Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page  26 of 79
                                                           ChrisDaniel-DistrictClerk
                                                                       HarrisCounty
                                                                       EnvelopeNo:23057499
                                                                       By:GUTIERREZ,JANELE
                                                                       Filed:3/9/20188:53:10AM
                                 CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                      §           IN THE DISTRICT COURT
INC.,                                          §
      Plaintiff,                               §
                                               §
v.                                             §          HARRIS COUNTY, TEXAS
                                               §
ROYCE HASSELL and                              §
SILVIA HASSELL,                                §
      Defendants.                              §           113th JUDICIAL DISTRICT


                 ORDER GRANTING MOTION FOR CONTINUANCE

        After considering Defendants’ Motion for Continuance, the Court finds that said

Motion should be GRANTED.

        It is therefore ORDERED that the trial of this case is hereby removed from the two-

week trial docket beginning on July 2, 2018.

        It is further ORDERED that the trial of this case is assigned to the two-week trial

docket beginning on April 15, 2019.

        It is further ORDERED that the pre-trial deadlines will be governed by the deadlines

in Exhibit A to this Order.

        Signed this ____ day of _____ 2018.


                                                   ______________________________
                                                   HONORABLE JUDGE LANDRUM
     Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 27 of 79                              3/9/2018 4:45 PM
                                                                            Chris Daniel - District Clerk Harris County
                                                                                              Envelope No. 23085734
                                                                                                     By: janel gutierrez
                                                                                              Filed: 3/9/2018 4:45 PM

                                  CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                    §              IN THE DISTRICT COURT
INC.,                                        §
      Plaintiff,                             §
                                             §
v.                                           §              HARRIS COUNTY, TEXAS
                                             §
ROYCE HASSELL and                            §
SILVIA HASSELL,                              §
      Defendants.                            §              113th JUDICIAL DISTRICT

                DEMAND AND AMENDED NOTICE OF ORAL HEARING
                          BY DEANNA WILLSON

        PLEASE TAKE NOTICE that Defendants Royce Hassell and Silvia Hassell’s Verified

Motion for Continuance and Entry of an Amended Docket Control Order, filed with the Court on

March 8, 2018, has been set for oral hearing before the 113th Judicial District Court of Harris

County, Texas on Thursday, March 29, 2018 at 9:00 AM.

                                             Respectfully submitted,

                                             LOCKE LORD LLP


                                         By: ________________________
                                             DERRICK CARSON
                                             State Bar No. 24001847
                                             DEANNA WILLSON
                                             State Bar No. 24092759
                                             CHRISTIAN PEREZ
                                             State Bar No. 24098243
                                             2800 JPMorgan Chase Tower
                                             600 Travis St.
                                             Houston, Texas 77002
                                             dcarson@lockelord.com
                                             Deanna.willson@lockelord.com
                                             cperez@lockelord.com
                                             (713) 226-1197 - Telephone
                                             (713) 223-2622 - Facsimile

                                             ATTORNEYS FOR DEFENDANTS
                                             ROYCE AND SILVIA HASSELL AND
                                             COUNTER-PLAINTIFF ROYCE HASSELL
      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 28 of 79




                             CERTIFICATE OF SERVICE

       I certify that on March 9, 2018, a true and correct copy of the foregoing document was
served on the following counsel of record:

       Bogdan Rentea
       Rentea & Associates
       700 Lavaca, Suite 1400-2678
       Austin, Texas 78701
       (512) 472-6291
       (512) 472-6278 (facsimile)
       brentea@rentealaw.com




                                              _______________________________
                                              Derrick Carson




                                     Page 2
       Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 29 of 79                               3/13/2018 6:10 PM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 23152109
                                                                                                         By: janel gutierrez
                                                                                                 Filed: 3/13/2018 6:10 PM

                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO.,                     §              IN THE DISTRICT COURT
INC.,                                         §
      Plaintiff,                              §
                                              §
v.                                            §             HARRIS COUNTY, TEXAS
                                              §
ROYCE HASSELL and                             §
SILVIA HASSELL,                               §
      Defendants.                             §              113th JUDICIAL DISTRICT


      DEFENDANTS AND COUNTER-PLAINTIFF/THIRD-PARTY PLAINTIFF’S
            AMENDED RESPONSE TO HCCI’S MOTION TO STRIKE

       Hassell Construction Company, Inc.’s (“HCCI”) Motion to Strike is wholly lacking in

candor. HCCI’s Motion fails to inform the Court that the parties agreed to stand down in

pursuing this case because of a related arbitration proceeding and that there was an intervening

bankruptcy that further delayed these proceedings. Instead, HCCI deliberately conveys the false

impression that it is unaware of the related proceedings and the reasons that Defendant waited to

serve the third-parties. For the reasons more fully addressed below, Defendant requests that this

Court deny HCCI’s Motion to Strike and grant the Motion for Continuance and Entry of a New

Docket Control Order filed concurrently with the Response.

                                    Procedural Background

       Defendant filed his Original Counterclaim and Third-Party Petition on May 19, 2017 and

promptly requested service for the Third-Party Defendants in this lawsuit (“the Litigation”). Due

to some administrative difficulties, the original request for service was unsuccessful. But shortly

thereafter, the parties agreed to pause this litigation to allow a related arbitration proceeding to

run its course. The hope was that the arbitration hearing, which occurred in June 2017, would

resolve enough issues between the parties that they would be able to settle this case.
       Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 30 of 79




                                           The Related Cases

       Shortly after Defendant filed the Third-Party Petition and unsuccessfully attempted to

serve Third-Party Defendants, the parties, with the same counsel, engaged in a two-week

arbitration hearing on matters tangentially related to the claims alleged in the Litigation. 1 The

day after the post-hearing briefs were due in the arbitration proceeding, an appellate court

remanded a bankruptcy dispute between the same parties. On July 25, 2017, counsel for HCCI

informed Defendant’s counsel that “we believe that the stay is back in effect.” 2 The arbitration

panel instituted a stay of the arbitration proceeding pending the resolution of the bankruptcy

matter.3

                                    The Agreement to Stand Down

       On July 31, 2017, the Parties conducted a discovery conference regarding discovery in

the Litigation.4 During this conference, the parties discussed the effect of the bankruptcy stay

and the arbitrator’s award on the Litigation. Because of the potential implications of these

matters on the claims alleged in this Litigation, the parties agreed that they would “stand down”

on this Litigation until the bankruptcy matter and the arbitration were resolved. Accordingly,

HCCI did not persist with its threatened discovery motion, which was the original purpose for

the discovery conference, and Defendant did not pursue serving the Third-Party Defendants.

The Parties’ agreed to “stand down” on this Litigation until two other, related disputes are

resolved and both sides acted accordingly.




 1
   The arbitration hearing in Case No. 01-14-0000-3178 in front of the American Arbitration Association occurred
      from June 19 – June 30, 2017 in Houston, Texas.
 2
   Email from B. Rentea to D. Carson, July 25, 2017, attached hereto as Exhibit A.
 3
   Email from E. Kleinschmidt, August 3, 2017, attached hereto as Exhibit B.
 4
   See Email from B. Rentea to D. Willson, July 19, 2017, attached hereto as Exhibit C.
      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 31 of 79




                            The Related Matters are Not Yet Resolved

       The remanded bankruptcy case was dismissed on September 21, 2017. 5 After a two

month stay, the arbitration was reinstated and progressed on with post-hearing briefing. The

arbitration panel issued its award on December 7, 2017.6                Both sides sought to modify the

award, which the arbitration panel did, issuing its final award on January 22, 2018.7

Unfortunately, the arbitration award has not helped to resolve this matter because HCCI refuses

to accept the outcome of the award and has filed a series of patently frivolous challenges to the

award. So the Litigation will apparently be required to continue, but it should do so recognizing

the need for a continuance and new docket control order.

       Alternatively, if the Court determines that a continuance is improper, Defendant seeks

leave to serve the Third-Party Defendants. The parties entered into an agreement in furtherance

of judicial economy and justice. Justice will not be served by permitting HCCI to renege on its

agreement with Defendant.

                                       Request for Oral Hearing

       Pursuant to an oral hearing for Defendants’ Motion for Continuance, the Court has

moved HCCI’s Motion to Strike, Defendant’s Response, and Defendants’ Motion for

Continuance to an oral argument setting on April 6, 2018. A notice of hearing will be filed

concurrently with this Amended Response.




 5
   Email from B. Rentea to Erika Kleinschmidt, September 26, 2017, attached hereto as Exhibit D.
 6
   Arbitration Award, issued December 7, 2017, in Case No. 01-14-0000-3178 in front of the American Arbitration
     Association, attached hereto as Exhibit E.
 7
   Order Granting Respondents’ Motion to Modify the Arbitration Award and Granting in Part and Denying in Part
     Claimants’ Request to Modify the Award, issued January 22, 2018, in Case No. 01-14-0000-3178 in front of
     the American Arbitration Association, attached hereto as Exhibit F.
      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 32 of 79




                                    Conclusion and Prayer

       The lack of candor in HCCI’s Motion to Strike is striking. From its Motion, one could

reasonably conclude that Defendant sat idly by for months for no good reason. In truth, this case

was arguably stayed for two months due to the remand of a related bankruptcy dispute. More

importantly, the Parties had jointly agreed to stand down on this matter during the pendency of a

related arbitration in the hope that the outcome of the arbitration would allow the parties to

resolve this case. That hope appears to have been misplaced. After being paused for several

months, a Continuance, with a new Docket Control Order, is proper to allow the Parties to

proceed with this dispute and so that justice can be done. According, Defendant respectfully

requests that the Court deny HCCI’s Motion, grant the Motion for Continuance and Entry of

Amended Docket Control Order, filed concurrently with this Response, and all further relief,

whether by law or in equity, to which Defendant may be justly entitled.

                                            Respectfully submitted,

                                            LOCKE LORD LLP


                                        By: ________________________
                                            DERRICK CARSON
                                            State Bar No. 24001847
                                            DEANNA WILLSON
                                            State Bar No. 24092759
                                            CHRISTIAN PEREZ
                                            State Bar No. 24098243
                                            2800 JPMorgan Chase Tower
                                            600 Travis St.
                                            Houston, Texas 77002
                                            dcarson@lockelord.com
                                            Deanna.willson@lockelord.com
                                            cperez@lockelord.com
                                            (713) 226-1197 - Telephone
                                            (713) 223-2622 - Facsimile

                                            ATTORNEYS FOR DEFENDANTS
                                            ROYCE AND SILVIA HASSELL AND
                                            COUNTER-PLAINTIFF ROYCE HASSELL
      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 33 of 79




                                  CERTIFICATE OF SERVICE

       I certify that on March 13, 2018, a true and correct copy of the foregoing document was
served on the following counsel of record:

       Bogdan Rentea
       Rentea & Associates
       700 Lavaca, Suite 1400-2678
       Austin, Texas 78701
       (512) 472-6291
       (512) 472-6278 (facsimile)
       brentea@rentealaw.com

                                           _______________________________
                                           Derrick Carson
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 34 of 79




             EXHIBIT C
               Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 35 of 79


Willson, Deanna Markowitz

From:                             Bogdan Rentea <brentea@rentealaw.com>
Sent:                             Wednesday, July 19, 2017 2:27 PM
To:                               Willson, Deanna Markowitz
Cc:                               Carson, Derrick
Subject:                          RE: Hassell - Discovery Responses



Oops, our emails just crossed.

July 31st is good for me in the morning only. Let’s plan on 10am, ok?


Bogdan Rentea
Rentea & Associates
700 Lavaca, suite 1400
Austin, Tx, 78701
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization




From: Willson, Deanna Markowitz [mailto:Deanna.Willson@lockelord.com]
Sent: Wednesday, July 19, 2017 2:24 PM
To: Bogdan Rentea <brentea@rentealaw.com>
Cc: Carson, Derrick <dcarson@lockelord.com>
Subject: RE: Hassell - Discovery Responses

Hi Bodgan,

Derrick and I are both busy through this week and out next week. When are you available Monday, July 31st?

Best,

Deanna

Deanna Markowitz Willson
Associate
Locke Lord LLP
T: 713-226-1467
deanna.willson@lockelord.com



                                                         1
               Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 36 of 79

From: Bogdan Rentea [mailto:brentea@rentealaw.com]
Sent: Tuesday, July 18, 2017 3:48 PM
To: Willson, Deanna Markowitz
Cc: Carson, Derrick
Subject: RE: Hassell - Discovery Responses


When would be a good time to discuss these?
I obviously don’t want to set your objections for a hearing until we have our
discovery conference.

Thanks,


Bogdan Rentea
Rentea & Associates
700 Lavaca, suite 1400
Austin, Tx, 78701
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization




From: Willson, Deanna Markowitz [mailto:Deanna.Willson@lockelord.com]
Sent: Tuesday, May 23, 2017 10:39 AM
To: Bogdan Rentea <brentea@rentealaw.com>
Cc: Carson, Derrick <dcarson@lockelord.com>
Subject: RE: Hassell - Discovery Responses

Bogdan,

Thank you for pointing out the issue with our response to RFP No. 2 which arose when formatting the responses for
service. A corrected version, acknowledging and identifying the correction, is attached.

When you review, you’ll discover that there were different numbers used for the different discovery requests. As such,
there are no pages missing.

Best,

Deanna

Deanna Markowitz Willson
Associate
Locke Lord LLP


                                                           2
               Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 37 of 79
T: 713-226-1467
deanna.willson@lockelord.com

From: Bogdan Rentea [mailto:brentea@rentealaw.com]
Sent: Tuesday, May 23, 2017 9:16 AM
To: Willson, Deanna Markowitz
Cc: Carson, Derrick
Subject: FW: Hassell - Discovery Responses


Deanna,
Please look at the attached.
There are a bunch of pages missing.
Also, page 7 has an incomplete sentence.

Thanks,


Bogdan Rentea
Rentea & Associates
700 Lavaca, suite 1400
Austin, Tx, 78701
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization




From: Willson, Deanna Markowitz [mailto:Deanna.Willson@lockelord.com]
Sent: Monday, May 22, 2017 7:42 PM
To: Bogdan Rentea <brentea@rentealaw.com>
Subject: Hassell - Discovery Responses

Bogdan,

Attached please find Defendants responses to Plaintiff’s 1st Requests for Production, Interrogatories and Request for
Disclosure.

Best,

Deanna

Deanna Markowitz Willson
Associate Attorney
Locke Lord LLP
2800 JPMorgan Chase Tower
                                                           3
                     Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 38 of 79
600 Travis
Houston, TX 77002
T: 713-226-1467
F: 713-229-2582
deanna.willson@lockelord.com
www.lockelord.com




__________________

Atlanta | Austin | Boston | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles | Miami | Morristown | New Orleans | New York |
Providence | Sacramento | San Francisco | Stamford | Washington DC | West Palm Beach

For more information visit www.lockelord.com

CONFIDENTIALITY NOTICE:
This e-mail and any attached files from Locke Lord LLP may contain information that is privileged, confidential and/or exempt from disclosure under applicable law.
If you are not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you
received this e-mail by accident, please notify the sender immediately and destroy this e-mail and all copies of it. We may scan and or monitor emails sent to and
from our servers to ensure regulatory compliance to protect our clients and business.




__________________

Atlanta | Austin | Boston | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles | Miami | Morristown | New Orleans | New York |
Providence | Sacramento | San Francisco | Stamford | Washington DC | West Palm Beach

For more information visit www.lockelord.com

CONFIDENTIALITY NOTICE:
This e-mail and any attached files from Locke Lord LLP may contain information that is privileged, confidential and/or exempt from disclosure under applicable law.
If you are not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you
received this e-mail by accident, please notify the sender immediately and destroy this e-mail and all copies of it. We may scan and or monitor emails sent to and
from our servers to ensure regulatory compliance to protect our clients and business.




__________________

Atlanta | Austin | Boston | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles | Miami | Morristown | New Orleans | New York |
Providence | San Francisco | Stamford | Washington DC | West Palm Beach

For more information visit www.lockelord.com

CONFIDENTIALITY NOTICE:
This e-mail and any attached files from Locke Lord LLP may contain information that is privileged, confidential and/or exempt from disclosure under applicable law.
If you are not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you
received this e-mail by accident, please notify the sender immediately and destroy this e-mail and all copies of it. We may scan and or monitor emails sent to and
from our servers to ensure regulatory compliance to protect our clients and business.




                                                                                 4
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 39 of 79




             EXHIBIT D
               Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 40 of 79




REDACTED
From: Bogdan Rentea [mailto:brentea@rentealaw.com]
Sent: Tuesday, September 26, 2017 11:19 AM
To: AAA Erika Kleinschmidt, Esq.
Cc: Carson, Derrick; Patrick Gaas
Subject: notice of unavailability


Dear Erika,
Please be advised that I will be out of the country from 9/27 until 10/9, with
limited access to email and ability to deal with any matters in this arbitration.
I would appreciate it if no deadlines were set during this time frame, and for at
least 10 days after my return.
We have not heard yet from the bankruptcy judge on the issue of the stay,
however, on September 21, 2017 he dismissed the bankruptcy again. Yesterday,
however, the RHHC parties filed a motion for relief from that order.
We will keep you advised.

Thank you,

Bogdan Rentea
Rentea & Associates
700 Lavaca, suite 1400
Austin, Tx, 78701
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization




                                                     1
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 41 of 79




             EXHIBIT E
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 42 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 43 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 44 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 45 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 46 of 79




              EXHIBIT F
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 47 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 48 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 49 of 79
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 50 of 79




             EXHIBIT A
               Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 51 of 79




REDACTED

From: Bogdan Rentea [mailto:brentea@rentealaw.com]
Sent: Tuesday, July 25, 2017 4:19 PM
To: Carson, Derrick; Pelayo, Jonathan
Cc: Wayne Kitchens; Simon R. Mayer; pgaas@coatsrose.com
Subject: 2012 JV


Derrick, here is an opinion that just came down.

We believe that the stay is back in effect.

What is your position?

Bogdan Rentea
Rentea & Associates
700 Lavaca, suite 1400
Austin, Tx, 78701
512.472.6291
www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization




                                                      1
         Case
         Case 19-03452
              15-30781 Document
                       Document 1-4
                                145 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/03/19
                                                       07/24/17 Page
                                                                 Page52 of 26
                                                                      1 of 79




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                           §
                                                 §
HASSELL 2012 JOINT VENTURE,                      §           CIVIL ACTION H-16-3220
                                                 §
         Debtor.                                 §


                             MEMORANDUM OPINION AND ORDER

         Pending before the court are (1) an appeal filed by appellant R. Hassell Holding Co., Inc.

(“RHHC”) (Dkt. 8 (appellant brief)); and (2) a motion to strike materials RHHC attached to its

appellant’s brief that were not part of the record on appeal filed by appellees James C. Hassell,

Hassell Construction Company, Inc., and Hassell Management Services, L.L.C. (collectively,

“HCCI”) (Dkt. 11). After considering the motion to strike and applicable law, the court is of the

opinion the motion (Dkt. 11) should be GRANTED. After considering the appellate briefs and

record evidence, the court is of the opinion that the Bankruptcy Court’s order granting summary

judgment should be AFFIRMED IN PART and otherwise REMANDED FOR ADDITIONAL

FINDINGS OF FACT.

                                         I. BACKGROUND

         On February 5, 2016, RHHC filed an involuntary petition under Chapter 7 of the Bankruptcy

Code against Hassell 2012 Joint Venture (the “Joint Venture” or the “Alleged Debtor”). Dkt. 5-2

at 322. On June 2, 2016, HCCI moved for summary judgment on the involuntary bankruptcy

petition, asserting that RHHC lacked evidence to support an essential element of the petition. See

Dkt. 10 ; see also Dkt. 2-2 at 385 (motion for summary judgment); Dkt. 2-2 at 835 (memorandum

opinion relating to order granting summary judgment); Dkt. 2-2 at 854 (order granting summary
       Case
       Case 19-03452
            15-30781 Document
                     Document 1-4
                              145 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on05/03/19
                                                     07/24/17 Page
                                                               Page53 of 26
                                                                    2 of 79




judgment). On September 23, 2016, the Bankruptcy Court granted the motion for summary

judgment, holding that RHHC failed to present sufficient evidence that the Alleged Debtor was

failing to pay undisputed debts as they came due. Dkt. 10; see also Dkt. 2-2 at 835. RHHC moved

for reconsideration, and the Bankruptcy Court denied the motion. Dkt. 10; see also Dkt. 2-2 at 880

(motion to reconsider); Dkt. 2-2 at 911 (order denying motion to reconsider). RHHC timely filed

a notice of appeal. Dkt. 1. RHHC filed its appellant’s brief on January 26, 2017. Dkt. 8. HCCI

filed its appellee’s brief on February 24, 2017, and RHHC filed a reply on March 10, 2017. Dkts. 10,

12. The appeal in now ripe for consideration.

                                        II. MOTION TO STRIKE

        HCCI filed a motion to strike on February 24, 2017. Dkt. 11. In this motion, HCCI asserts

that the appendix filed with RHHC’s appellant brief contained a document that is not part of the

record on appeal. Id. (citing Dkt. 9). HCCI specifically takes issue with Appendix Item 6, which

is a request for abstract of judgment. See id.; see also Dkt. 9-6 (the contested document). RHHC

did not file a response to the motion to strike. Under Local Rule 7.4, “[f]ailure to respond will be

taken as a representation of no opposition.” S.D. Tex. L.R. 7.4. The court therefore deems the

motion to strike unopposed. HCCI’s motion to strike (Dkt. 11) is GRANTED. The court will not

consider Appendix Item 6 when considering RHHC’s appeal.

                                              III. APPEAL

        This is an involuntary bankruptcy case. Under 11 U.S.C. § 303(b), an “involuntary case

against a person is commenced by the filing with the bankruptcy court of a petition under chapter

7 or 11 of [the Bankruptcy Code], . . . [i]f such person is a partnership[,] . . . by fewer than all of the

general partners in such partnership; or . . . if relief has been ordered under [the Bankruptcy Code]

with respect to all of the general partners in such partnership, by a general partner in such
                                                    2
         Case
         Case 19-03452
              15-30781 Document
                       Document 1-4
                                145 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/03/19
                                                       07/24/17 Page
                                                                 Page54 of 26
                                                                      3 of 79




partnership, the trustee of such a general partner, or a holder of a claim against such partnership.”

11 U.S.C. § 303(b). Under 11 U.S.C. § 303(h), a Bankruptcy Court may order relief in an

involuntary case only if “the debtor is generally not paying such debtor’s debts as such debts become

due unless such debts are the subject of a bona fide dispute as to liability or amount; or . . . within

120 days before the date of the filing of the petition, a custodian, other than a trustee, receiver, or

agent appointed or authorized to take charge of less than substantially all of the property of the

debtor for the purpose of enforcing a lien against such property, was appointed or took possession.”

11 U.S.C. § 303(h). The determination of whether a debtor is “generally not paying” its debts as they

become due is made as of the date the original petition is filed. In re Sims, 994 F.2d 210, 222 (5th

Cir. 1993). Courts consider various factors in determining whether a debtor is generally not paying

its debts, including (1) “the number and amount of the unpaid debts in relation to the size of the

debtor’s operation”; (2) “the age and number of unpaid debts”; (3) “the total amount of

indebtedness”; and (4) “the number of unpaid creditors.” In re Arriola Energy Corp., 74 B.R. 784,

790 (S.D. Tex. 1987) (Bue, J.). Another court sums up the factors as follows: “(1) the number of

unpaid claims; (2) the amount of such claims; (3) the materiality of the non-payments; and (4) the

debtor’s overall conduct in her financial affairs.” In re Moss, 249 B.R. 411, 422 (N.D. Tex. Bankr.

2000).

         By the time HCCI moved for summary judgment, the Bankruptcy Court had held that the

Joint Venture was a general partnership and that RHHC was eligible to file an involuntary

bankruptcy petition under § 303(b)(3) of the Bankruptcy Code. Dkt. 8. The issue on summary

judgment was whether, under § 303(h)(1), the Joint Venture was “generally not paying such debtor’s

debts as such debts [became] due unless such debts are the subject of a bona fide dispute as to

liability or amount.” Id. (quoting § 303(h)(1)). The Bankruptcy Court determined that “the ratio of
                                                  3
       Case
       Case 19-03452
            15-30781 Document
                     Document 1-4
                              145 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on05/03/19
                                                     07/24/17 Page
                                                               Page55 of 26
                                                                    4 of 79




delinquent to current debts is not supportive of a pattern of the [Joint Venture] generally not paying

its debts as they become due. Furthermore, the totality of the circumstances reflects that the few

debts remaining as of the petition date reflect a pattern of payment of debts by the [Joint Venture].”

Dkt. 2-2 at 852. The Bankruptcy Court ultimately held that RHHC had “not demonstrated that the

[Joint Venture] was not paying its undisputed debts as they became due” and accordingly granted

summary judgment in HCCI’s favor. Id. at 852–54.

        RHHC presents the following issues for appellate review: (1) whether the Bankruptcy Court

erred in finding that the summary judgment burden shifted to RHHC; (2) the Bankruptcy Court

incorrectly determined that RHHC had the burden to amend the bankruptcy schedules; (3) whether

the Bankruptcy Court erred in concluding that the amended schedules had any probative value in

light of the disclaimers contained within the amended schedules; (4) whether the Bankruptcy Court

erred in its conclusion that debts that were the subject of litigation and arbitration were subject to

a bona fide dispute; (5) whether the Bankruptcy Court’s findings of fact and conclusions of law

relating to current and delinquent debts remaining as of the petition date are clearly erroneous; (6)

whether the Bankruptcy Court’s finding that there was no evidence that the McCain debt was due

as of the petition date is incorrect; (7) whether the Bankruptcy Court should have taken into

consideration an outstanding claim by the U.S. Department of Labor; (8) whether the Bankruptcy

Court’s finding that the ratio of debts due as of the petition date to debts that were not due as of the

petition date was 47% to 53% is incorrect; (9) whether the Bankruptcy Court inappropriately allowed

HCCI to submit new evidence with their reply brief without giving RHHC an opportunity to examine

and respond to the new evidence; and (10) whether the Bankruptcy Court incorrectly failed to find

and conclude the RHHC satisfied its burden of showing there is a genuine issue of fact for trial. Dkt.

8 at 3–4.
                                                   4
       Case
       Case 19-03452
            15-30781 Document
                     Document 1-4
                              145 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on05/03/19
                                                     07/24/17 Page
                                                               Page56 of 26
                                                                    5 of 79




        HCCI argues that the Bankruptcy Court properly granted its motion for summary judgment

for the following reasons: (1) HCCI satisfied its burden by identifying a portion of the record that

suggests RHHC could not satisfy its burden of proof; (2) the Bankruptcy Court correctly excluded

debts subject to a bona fide dispute and debts that were not outstanding as of the petition date; (3) the

Bankruptcy Court correctly concluded that there was insufficient evidence that the Joint Venture was

generally not paying its undisputed debts as they came due as of the petition date; and (4) the

Bankruptcy Court properly considered the summary judgment evidence attached to the reply, as

RHHC had ample to time to respond to the rebuttal evidence and did not do so. Dkt. 10.

        The court will first set forth the legal standard for reviewing a Bankruptcy Court’s order, and

then it will analyze each of the alleged points of error.

A.      Standard of Review

        In reviewing a decision of the Bankruptcy Court, this court functions as an appellate court,

applying the standards of review generally applied in federal appeals courts. Webb v. Reserve Life

Ins. Co. (In re Webb), 954 F.2d 1102, 1103–04 (5th Cir. 1992); see also Coston v. Bank of Mavren

(In re Coston), 991 F.2d 257, 261 n.3 (5th Cir. 1993) (en banc) (citing Griffith v. Oles (In re Hipp,

Inc.), 895 F.2d 1503, 1517 (5th Cir. 1990)). This court generally reviews orders granting summary

judgment de novo, “guided by the same standard as the Bankruptcy Court: Federal Rule of Civil

Procedure 56.” In re Camey, 258 F.3d 415, 418 (5th Cir. 2001) (citing Stults v. Conoco. Inc., 76

F.3d 651, 654 (5th Cir. 1996)); see also In re Oparaji, 698 F. 3d 231, 235 (5th Cir. 2012). However,

the court reviews findings of fact made by the Bankruptcy Court under the clearly erroneous

standard. In re Crowell, 138 F.3d 1031, 1033 (5th Cir. 1998); In re Beaubouef, 966 F.2d 174, 177

(5th Cir. 1992).



                                                   5
       Case
       Case 19-03452
            15-30781 Document
                     Document 1-4
                              145 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on05/03/19
                                                     07/24/17 Page
                                                               Page57 of 26
                                                                    6 of 79




B.     Analysis

       The court will analyze each of the issues raised by RHHC in seriatim.

       1.      Meeting the Initial Burden

       The court reviews the first issue presented by RHHC’s de novo because it concerns a

question of law.

       RHHC argues that Bankruptcy Court improperly applied Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986), because it found that the burden shifted to RHHC to come forward with an issue

of material fact even though HCCI’s motion only contended that RHHC had no evidence to prove

its case. Dkt. 8. RHHC contends that, under Celotex, the movant must identify portions of the

record that demonstrate the absence of a material fact and cannot merely state that the non-movant

has no evidence to support its case. Id.

       HCCI argues that their motion correctly identified the portion of the record demonstrating

the absence of a genuine issue of material fact that the Joint Venture was not paying its debts as they

became due. Dkt. 10 (citing Dkt. 2-2 at 385–93 (motion for summary judgment)). The motion

contains the following heading: “No Evidence of Not Paying Debts As they Come Due.” Dkt. 2-2

at 391. The motion then notes that the Bankruptcy Court cannot order relief in an involuntary

bankruptcy case unless the debtor is generally not paying debts as they are due, and the financial

documents and job cost reports produced by RHHC provided “no evidence that there are any unpaid

debts” of the Joint Venture. Dkt. 2-2 at 392.

       RHHC argues, in reply, that “[s]ome reference to documents that were produced has to state

a specific reason why [HCCI] believed that the voluminous documents ultimately presented no

genuine issue of material fact whether the Debtor was paying its debts as they became due.” Dkt. 12.



                                                  6
       Case
       Case 19-03452
            15-30781 Document
                     Document 1-4
                              145 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on05/03/19
                                                     07/24/17 Page
                                                               Page58 of 26
                                                                    7 of 79




       The court disagrees with RHHC. In Celotex, the U.S. Supreme Court noted that the “party

seeking summary judgment always bears the initial responsibility of informing the district court of

the basis for its motion, and identifying those portions of the ‘pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” 477 U.S. at 323. However, it

determined that there was “no express or implied requirement in Rule 56 that the moving party

support its motion with affidavits or other similar materials negating the opponent’s claim.” Id.

Here, HCCI pointed to the evidence offered and stated that it did not present an issue of material fact

that the Joint Venture was not paying its debts. See Dkt. 2-2 at 392. It was then up to the non-

movant at that point to demonstrate that there was an issue of material fact. The court, after

conducting a de novo review, finds that Bankruptcy Court did not err in determining that the burden

shifted to RHHC. The objection presented in RHHC’s first issue is OVERRULED. The Bankruptcy

Court’s finding on this issue is AFFIRMED.

       2.      Burden to Amend the Bankruptcy Schedules

       The court reviews the second issue presented by RHHC de novo because it concerns a

question of law.

       The Bankruptcy Court stated:

               Despite the extensive discovery that has taken place, and the amount
               of time RHHC has had to review the documents, RHHC has not
               amended the schedules and statement of financial affairs to identify
               any debts. If the discovery resulted in evidence that there were debts
               owed by the Partnership, RHHC had an affirmative duty to amend its
               schedule and statement of financial affairs to reflect them.
               ....
Dkt. 2-2 at 841.




                                                  7
       Case
       Case 19-03452
            15-30781 Document
                     Document 1-4
                              145 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on05/03/19
                                                     07/24/17 Page
                                                               Page59 of 26
                                                                    8 of 79




        RHHC contends that this finding was in error because it did not have a burden to amend the

Bankruptcy Schedules. Dkt. 8. RHHC notes that it is a general partner of the Joint Venture, and it

argues that only the debtor (the Joint Venture) has an obligation to file and amend the schedules and

statements, citing Bankruptcy Rule 1007(a)(2). Dkt. 8.

        HCCI, citing Bankruptcy Rule 1007(g), asserts that general partners have a duty to prepare

and file schedules of assets and liabilities and, as such, have a corresponding duty to amend those

schedules if they are incorrect. Dkt. 10. HCCI additionally contends that, regardless, RHHC waived

this argument for purposes of appeal because it did not raise this argument in the Bankruptcy Court

until it filed its motion to reconsider. Id. (citing Lamle v. Mattel, Inc., 394 F.3d 1355, 1359 n.1 (Fed.

Cir. 2005)).

        In reply, RHHC asserts that HCCI’ argument “completely mistate[s] what is required of a

petitioner in an involuntary bankruptcy case prior to the entry of an order for relief.” Dkt. 12.

RHHC contends that Rule 1007(g) only applies after the order for relief. Id. RHHC points out that

it was never ordered to file schedules on behalf of the Joint Venture. Id. RHHC does not address

the waiver argument. See id.

        Under Bankruptcy Rule 1007(a)(2), in an involuntary bankruptcy case, “the debtor shall file,

within seven days after entry of the order for relief, a list containing the name and address of each

entity included or to be included on Schedules D, E/F, G, and H as prescribed by the Official

Forms.” Fed. R. Bankr. P. 1007(a)(2). Bankruptcy Rule 1007(b)(1) requires “the debtor, unless the

court orders otherwise” to file various “schedules, statements, and other documents . . . .” Fed. R.

Bankr. P. 1007 (b)(1) (emphasis added). Under Bankruptcy Rule 1007(c), in an involuntary case,

“the schedules, statements, and other documents required by subdivision (b)(1) shall be filed by the

debtor within 14 days after the entry of the order for relief.” Fed. R. Bankr. P. 1007(c) (emphasis
                                                   8
        Case
        Case 19-03452
             15-30781 Document
                      Document 1-4
                               145 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on05/03/19
                                                      07/24/17 Page
                                                                Page60 of 26
                                                                     9 of 79




added). Under Bankruptcy Rule 1007(g), the “general partners of a debtor partnership shall prepare

and file the schedules of the assets and liabilities, schedule of current income and expenditures,

schedule of executory contracts and unexpired leases, and statement of financial affairs of the

partnership.” Fed. R. Bankr. P. 1007(g). Thus, RHHC, as a general partner of the Joint Venture (the

Alleged Debtor), had a duty to “prepare and file the schedules” under Rule 1007(g), but the

schedules required by Rule 1007(b)(1) were not due until fourteen days after the entry of the order

for relief.

        However, notwithstanding the absence of an order for relief, RHHC filed schedules and

amended schedules. At the very least, counsel for the filing party had a duty as an officer of the

court to file amended schedules if discovery revealed that the schedules on file were incorrect.

RHHC’s argument that is had no such obligation is nonsensical.1

        Moreover, the Bankruptcy Court’s finding that RHHC had a duty to amend the schedule was

made in the context of its finding that HCCI had satisfied its burden and the burden thus shifted to

RHHC to come forward with evidence. The Bankruptcy Court found that because the amended

schedules on file did not show debts owed by the Joint Venture and RHHC had not amended these

schedules to provide evidence of unpaid debts, HCCI met the burden of establishing that “the record

presented to the Court is sufficient under Celotex to require the party with the burden of proof to

present evidence in support of that burden.” Dkt. 2-2 at 841. Thus, even if RHHC did not have a

burden to amend the schedules and failed to do so, it still had the opportunity to present evidence

for trial with its response to the motion for summary judgment.



        1
         Furthermore, RHHC indicated in its notice of filing of amended schedules that it would
amend the amended schedules and SOFAs “once the books and records of the Debtor can be
accessed.” Dkt. 2-2 at 69.
                                             9
         Case 15-30781
         Case 19-03452 Document
                       Document 145
                                1-4 Filed
                                    Filed in
                                           in TXSB
                                              TXSB on
                                                   on 05/03/19
                                                      07/24/17 Page
                                                               Page 61
                                                                    10 of
                                                                       of 79
                                                                          26



         The court, after conducting a de novo review, finds no error in the Bankruptcy Court’s

statement that RHHC has an obligation to amend the schedules. The objection in RHHC’s second

issue presented is OVERRULED. The Bankruptcy Court’s order is AFFIRMED with regard to this

issue.

         3.     Disclaimers in Amended Schedules

         The court reviews the third issue presented by RHHC under a clearly erroneous standard

because this issue relates to the Bankruptcy Court’s factual findings.

         RHHC contends that the Bankruptcy Court committed a fundamental error in relying on the

amended schedules when shifting the burden to RHHC because the amended schedules contain a

specific disclaimer that they were unreliable. Dkt. 8 at 18. The disclaimer RHHC included when

if filed the amended schedules reads as follows:

                [RHHC] has filed the attached Amended Schedules and SOFAs in
                good faith, providing the information available. However, [RHHC]
                cannot warrant or represent that these Amended Schedules and
                SOFAs are accurate and reliable as they have been filed without the
                benefit of reviewing the books and records of the Debtor. Thus the
                information provided should not be relied upon for accuracy, and the
                Amended Schedules and SOFAs are subject to amendment once the
                books and records of the Debtor can be accessed.

Dkt. 2-2 at 69 (notice of filing amended schedules and SOFAs).

         RHHC supports its argument that the Bankruptcy Court’s reliance on this admittedly

unreliable evidence to shift the burden was clearly erroneous with Justice White’s statement in his

Celotex concurrence that “[i]t is not enough to move for summary judgment without supporting the

motion in any way or with a conclusory assertion that the plaintiff has no evidence to prove his

case.” 477 U.S. at 328 (White, J., concurring). The argument appears to be that because the record




                                                10
      Case 15-30781
      Case 19-03452 Document
                    Document 145
                             1-4 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/24/17 Page
                                                            Page 62
                                                                 11 of
                                                                    of 79
                                                                       26



contained a disclaimer, it was as if HCCI, in pointing to the schedules, was merely relying on a

conclusory assertion that there was no evidence.

       The court prefers to rely on the U.S. Supreme Court’s discussion of the movant’s burden in

the Celotex majority opinion:

               [A] party seeking summary judgment always bears the initial
               responsibility of informing the district court of the basis for its
               motion, and identifying those portions of the ‘pleadings, depositions,
               answers to interrogatories, and admissions on file, together with the
               affidavits, if any,’ which it believes demonstrate the absence of a
               genuine issue of material fact.

Id. at 323. The Court specifically stated that it found “no express or implied requirement in Rule 56

that the moving party support its motion with affidavits or other similar materials negating the

opponent’s claim.” Id. (emphasis in original). The Court summed up by noting, “[o]ne of the

principal purposes of the summary judgment rule is to isolate and dispose of factually unsupported

claims or defenses, and we think it should be interpreted in a way that allows it to accomplish this

purpose.” Id. at 323–24.

       Here, when HCCI moved for summary judgment, it pointed to portions of the record on file

with the court and noted that the amended schedules were insufficient evidence that the Joint

Venture was generally not paying its debts at the time the petition was filed. The fact that RHHC

admitted when filing the amended schedules that they were unreliable does not change the fact that

the record did not contain sufficient evidence to support an essential element of RHHC’s claim. It

was appropriate to shift the burden to the party bearing the burden at trial when there was no

evidence in the record of an essential element and HCCI specifically identified the portion of the

record that did not support RHHC’s claim—the allegedly unreliable schedules. The Bankruptcy




                                                 11
      Case 15-30781
      Case 19-03452 Document
                    Document 145
                             1-4 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/24/17 Page
                                                            Page 63
                                                                 12 of
                                                                    of 79
                                                                       26



Court appropriately considered the record before it and determined that the next step was for RHHC

to come forth with evidence that there indeed was a triable issue.

       The court finds no error in the Bankruptcy Court’s reliance on the absence of proof in the

amended schedules to shift the burden to RHHC to prove there was an issue of material fact. The

objection contained in RHHC’s third issue presented in OVERRULED. The Bankruptcy Court’s

order is AFFIRMED with regard to this issue.

       4.      Debts Subject to Litigation at the Time Petition Filed

       The court reviews the portion of the fourth issue presented that relates to debts subject to

litigation de novo because the alleged error is an issue of law.

       The Bankruptcy Court found that two of the debts presented by RHHC in its response were

subject to bona fide dispute because the debts were subject to pending lawsuits that were “‘answered

and disputed.’” Dkt. 8 at 25 (quoting the Bankruptcy Court’s order). RHHC argues that caselaw

does not support this conclusion and that the “mere existence of pending litigation or the filing of

an answer is insufficient to establish the existence of a bona fide dispute.” Id. (citing various non-

binding authority).2

       The main case relied upon by RHHC is In re Vortex Fishing Systems, Inc., 277 F.3d 1057

(9th Cir. 2001). In Vortex Fishing, the Ninth Circuit held first that a Bankruptcy Court’s

determination whether a debt is subject to a bona fide dispute is “essentially a factual inquiry” and

thus subject to review under the clearly erroneous standard. 277 F.3d at 1064 (agreeing with the

Fifth Circuit and the Eighth Circuit with regard to the appropriate standard of review) (citing In re



       2
         RHHC additionally contends that in one of the disputes, the party alleging that the Joint
Venture owed it money obtained a judgment in its favor after the Memorandum Opinion was filed.
Id. The court, however, cannot consider this judgment as it is outside of the Record considered by
the Bankruptcy Court. See Part II, supra.
                                                12
      Case 15-30781
      Case 19-03452 Document
                    Document 145
                             1-4 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/24/17 Page
                                                            Page 64
                                                                 13 of
                                                                    of 79
                                                                       26



Sims, 994 F.2d 210, 221 (5th Cir. 1993), and In re Rimell, 946 F.2d 1363, 1365 (8th Cir. 1991)). The

court then noted that it must “‘determine whether there is an objective basis for either a factual or

a legal dispute as to the validity of the debt.’” Id. (quoting In re Busick, 831 F.2d 745, 750

(7th Cir. 1987)). As to whether one of the debts at issue was subject to a bona fide dispute, the court

noted that the “mere existence of pending litigation or the filing of an answer is insufficient to

establish the existence of a bona fide dispute,” and the “‘existence of a counterclaim against a

creditor does not automatically render the creditor’s claim the subject of a “bona fide dispute.”’”

Id. at 1066 (quoting In re Seiko Inv., Inc., 156 F.3d 1005, 1007 (9th Cir. 1998)). It found, however,

that the “existence of affirmative defenses may suggest that a bona fide dispute exists.” Id. at 1067.

The court then considered the substance of the litigation over the alleged debt and determined that

the Bankruptcy Court did not clearly err in finding that the debt at issue was subject to a bona fide

dispute. Id.

       The Fifth Circuit, like the Ninth Circuit, uses clearly erroneous review and the objective test

discussed by the Ninth Circuit in In re Vortex Fishing Systems. In re Sims, 994 F.2d at 221. “Under

that objective standard, the bankruptcy court must ‘determine whether there is an objective basis for

either a factual or legal dispute as to the validity of the debt.’” Id. (quoting In re Rimell, 946 F.2d

1363, 1365 (8th Cir. 1991)). Under this test,

               [t]he petitioning creditor must establish a prima facie case that no
               bona fide dispute exists. Once this is done, the burden shifts to the
               debtor to present evidence demonstrating that a bona fide dispute
               does exist. . . . Because the standard is objective, neither the debtor’s
               subjective intent nor his subjective belief is sufficient to meet this
               burden. . . . The court’s objective is to ascertain whether a dispute that
               is bona fide exists; the court is not to actually resolve the dispute.

In re Rimmell, 946 F.2d at 1365; see also In re Sims, 994 F.2d at 221 (quoting the standard from In

re Rimmell). While the Fifth Circuit has noted that bankruptcy courts “routinely consider the

                                                  13
      Case 15-30781
      Case 19-03452 Document
                    Document 145
                             1-4 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/24/17 Page
                                                            Page 65
                                                                 14 of
                                                                    of 79
                                                                       26



existence and character of pending but unresolved litigation as evidence of a bona fide dispute,” it

also has indicated that the mere existence of pending litigation is not dispositive. In re Green Hills

Dev. Co., 741 F.3d 651, 659 (5th Cir. 2014) (noting that the bankruptcy court had conducted a

“thorough, independent review of the evidence” from the litigation related to the alleged debt).

       Here, the Bankruptcy Court noted that the lawsuits were answered and disputed by Hassell

Construction Company, Inc. See Dkt. 2-2 at 848. However, the Bankruptcy Court cited to HCCI’s

reply to its motion for summary judgment to support this finding, and the reply contains only a

conclusory statement asserting that the lawsuits were answered and disputed. See Dkt. 2-2 at 848

(memorandum opinion quoting ECF No. 122 at 6, which is the reply); Dkt. 2-2 at 780–81 (reply)

(“The very fact that these are lawsuits, answered and disputed by HCCI, make the claims for

payment asserted therein contested, and therefore they do not qualify to be included or counted as

debts of the alleged debtor which are not being paid.”). There does not appear to be an answer or

any documents in the record relating to these lawsuits other than the petitions and a motion for

summary judgment filed by the plaintiff, Texan Floor Services, Ltd. See Dkt. 2-2 at 593 (original

petition in Applied Finish Systems v. Hassell Construction Company, Inc., et al.); Dkt. 2-2 at 601

(original petition in Texas Floor Service, Ltd. v. R. Hassell Builders, Inc.); Dkt. 2-2 at 611 (Texan

Floor’s motion for summary judgment). Thus, the court is unable to make an independent review

using the objective test to determine if there appeared to be a bona fide dispute as to the Joint

Venture owing the debt or if instead it was just not paying the debt and got sued. The court, of

course, cannot rely solely on HCCI’s conclusory allegation that the debt was disputed, as it does not

meet the Rule 56 standard.




                                                 14
      Case 15-30781
      Case 19-03452 Document
                    Document 145
                             1-4 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/24/17 Page
                                                            Page 66
                                                                 15 of
                                                                    of 79
                                                                       26



       Therefore, the court REMANDS this case to the Bankruptcy Court so that it may make a

determination under the objective standard set forth in In re Sims as to whether the debts that were

subject to litigation were, indeed, the subject of a bona fide dispute.

       5.      Debts Subject to Arbitration at the Time of the Petition

       The court reviews the portion of the fourth issue presented that relates to debts subject to

arbitration de novo because the alleged error is an issue of law.

       The Bankruptcy Court additionally found that the debt the Joint Venture allegedly owed to

RHHC was subject to a bona fide dispute because it was subject to arbitration before the American

Arbitration Association. Dkt. 2-2 at 849. RHHC contends that this conclusion, like the conclusion

regarding the debts that were subject to litigation, is not supported by caselaw. Dkt. 8. HCCI argues

that RHHC misconstrues the Bankruptcy Court’s holding, pointing out that the Bankruptcy Court

discussed the “‘alleged bad faith conduct of HCCI, alleged disloyal conduct in breach of the

partnership agreement, alleged misappropriation and misapplication of partnership revenues’” when

determining that “these debts are subject to a bona fide dispute as to liability or amount.” Dkt. 10

at 30 (quoting the Bankruptcy Court’s order on the motion for summary judgment).

       The court has reviewed the record and concludes that the Bankruptcy Court’s finding that the

debt that was subject to arbitration was subject to a bona fide dispute is not clearly erroneous. The

Bankruptcy Court considered more than the fact that the arbitration was pending and instead looked

at the substance of the arbitration as evidence by documents attached to HCCI’s reply to RHHC’s

response to HCCI’s motion for summary judgment. See Dkt. 2-2 at 849. The court finds that the

evidence the Bankruptcy Court considered was sufficient to satisfy the In re Sims objective standard.

The objection contained in RHHC’s fourth issue presented relating to debts subject to arbitration is

OVERRULED. The Bankruptcy Court’s finding on this issue is AFFIRMED.

                                                 15
       Case 15-30781
       Case 19-03452 Document
                     Document 145
                              1-4 Filed
                                  Filed in
                                         in TXSB
                                            TXSB on
                                                 on 05/03/19
                                                    07/24/17 Page
                                                             Page 67
                                                                  16 of
                                                                     of 79
                                                                        26



        6.      Findings Regarding Current and Delinquent Debts Remaining

        The court reviews the fifth issue presented by RHHC under a clearly erroneous standard

because this issue relates to the Bankruptcy Court’s factual findings.

        The Bankruptcy Court considered the following debts as “unpaid and not subject to a bona

fide dispute” as of the date of the petition: (1) Traffic Systems Construction, Inc. (McCain),

$49,070.77; (2) Joslin Construction, $3,131.34; (3) Kone, Inc., $44,650.00; (4) Railroad Commission

of Texas, $1,000.00; and (5) One Way Striping & Signs LLC, $1,400.00. Dkt. 2-2 at 850. The

Bankruptcy Court ultimately concluded, however, that RHHC had not produced sufficient evidence

that the debts to Traffic Systems Construction, Inc. (McCain) and to Joslin Construction were due

as of the February 5, 2015 petition date. Id. at 851. The court noted that the invoices resulted from

work completed in November and December 2014. Id. The court found that the evidence in the

record relating to the other three debts indicated that they were old enough to justify an inference that

they were due as of the petition date. Id.

        RHHC argues that the Bankruptcy Court erred in its determination that the debt to Traffic

Systems Construction, Inc. (McCain) was not due on the petition date. Dkt. 8 at 21–23. To support

this argument, RHHC points to an exhibit it attached to its response to HCCI’s motion for summary

judgment. Dkt. 8 at 22. This exhibit is dated February 13, 2015, and it states that McCain, Inc., has

a “claim” for labor and materials provided to Traffic Systems Construction Inc. in November 2014.

Dkt. 2-2 at 642–43. According to this document, the amount of the claim is $49,070.77. Id. RHHC

had argued in its motion to strike the evidence HCCI submitted with its reply to RHHC’s response

to HCCI’s motion for summary judgment that this exhibit “‘clearly proves that a debt of $49,070.77

was due as of February 13, 2015, for work performed in November 2014.’” Dkt. 10 at 22 (quoting

the motion to strike). February 13, 2015, however, is eight days after the petition date of February

                                                   16
      Case 15-30781
      Case 19-03452 Document
                    Document 145
                             1-4 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/24/17 Page
                                                            Page 68
                                                                 17 of
                                                                    of 79
                                                                       26



5, 2015. Thus, the exhibit does not “clearly prove” that the a debt owed by the Alleged Debtor was

due on February 5, 2015 (the petition date).

       RHHC additionally supports its argument by pointing to a spreadsheet provided to the

Bankruptcy Court by Phillip Hassell that sets forth the status of various debts outlined in RHHC’s

response to HCCI’s motion for summary judgment.3 Dkt. 8 at 23 (citing Dkt. 2-2 at 797 (a

spreadsheet attached to Phillip Hassell’s declaration)). In the declaration, Hassell states that the

spreadsheet was prepared at his direction from the records of Hassell Construction Company, Inc.

Dkt. 2-2 at 794. The spreadsheet indicates that a debt to Traffic Systems (McCain) for $447,669.49

was paid by check on January 6, 2015. Dkt. 2-2 at 797. The spot in which one would fill in the date

on which the check cleared is empty. See id. RHHC argues that this is an admission that the debt

to Traffic Systems (McCain) was due and owing as of the petition date. Dkt. 8 at 23.

       What is curious is that the debt to Traffic Systems (McCain) that is noted in RHHC’s exhibits

is a debt for $49,070.77, not $447,669.49. See Dkt. 2-2 at 642. The spreadsheet that was attached

to Phillip Hassell’s declaration (provided with HCCI’s reply) refers to RHHC’s exhibit R-7, but it

shows that a check was written to cover a debt for $447,669.47, not a debt for $49,070.77. Dkt. 2-2

at 797. Regardless, even if it is the same debt or part of the debt for the same job, the fact that the

spreadsheet does not have a date on which the check cleared is hardly sufficient evidence to create

an issue of material fact that the Joint Venture was not paying a debt that was due the date of the

petition. The only evidence in the record establishes that the debt for $49,070.77 was for work

completed in November 2014 and that it was due at least by February 13, 2015. See Dkt. 2-2 at 642

(Feb. 13, 2015 claim by Traffic Systems (McCain)). There is no evidence in the record it was due



       3
          Phillip J. Hassell is the president of Hassell Construction Company, Inc. (one of the
appellees). Dkt. 2-2 at 794.
                                                 17
       Case 15-30781
       Case 19-03452 Document
                     Document 145
                              1-4 Filed
                                  Filed in
                                         in TXSB
                                            TXSB on
                                                 on 05/03/19
                                                    07/24/17 Page
                                                             Page 69
                                                                  18 of
                                                                     of 79
                                                                        26



on the date of the petition, February 5, 2015. Even if the payment noted on the spreadsheet relates

to this debt, the fact that a check was written prior to the petition date also does not necessarily mean

the debt was due. The court finds no clear error in the Bankruptcy Court’s finding that the debt was

not old enough to be considered as evidence that the Joint Venture was generally not paying its debts

as of the petition date. The objection contained in RHHC’s fifth issue presented is OVERRULED.

The Bankruptcy Court’s finding on this issue is AFFIRMED.

        7.      Alleged Inconsistency in Bankruptcy Court’s Opinion

        The court reviews the sixth issue presented by RHHC under a clearly erroneous standard

because this issue relates to the Bankruptcy Court’s factual findings.

        RHHC argues that there is an inconsistency in the Bankruptcy Court’s findings regarding

which debts were due and undisputed as of the petition date. See Dkt. 8 at 25. It points out that on

page 11 of the memorandum opinion, the Bankruptcy Court noted that three debts were undisputed

and outstanding as of the petition date, and then on the table on page 17 of the order, the Bankruptcy

Court did not include two of these debts as being due as of the petition date. Id. RHHC argues that

these “two findings are hopelessly inconsistent and render as confusing the penultimate finding of

the ratio of undisputed debts that were due as of the Petition Date as compared to the undisputed

debts that had not yet come due as of the Petition Date.” Id. at 26.

        On page 11 of the order, the Bankruptcy Court found, after considering evidence relating to

debts that remained unpaid as of the petition date, that three debts were “undisputed and outstanding

as of the petition date”: (1) Traffic Systems Construction Inc. ($49,070.77), (2) Joslin Construction

($3,131.34), and (3) Kone, Inc. ($44,650.00). Dkt. 2-2 at 845. Then, on page 16 of the order, the

Bankruptcy Court again notes that these and two other debts were “unpaid and not subject to a bona

fide dispute as of the petition date.” See id. at 850. It noted that it “must now determine whether

                                                   18
       Case 15-30781
       Case 19-03452 Document
                     Document 145
                              1-4 Filed
                                  Filed in
                                         in TXSB
                                            TXSB on
                                                 on 05/03/19
                                                    07/24/17 Page
                                                             Page 70
                                                                  19 of
                                                                     of 79
                                                                        26



RHHC has produced sufficient evidence to allow a factfinder to reasonably conclude that these debts

were due as of the petition date.” Id. (emphasis added). The Bankruptcy Court noted that an invoice

that was unpaid as of the petition date is insufficient, standing alone, to allow the factfinder to

conclude that the invoice was due. Id. The court concluded that debts to Traffic Systems

Construction and Joslin Construction, which were incurred in November 2014 and December 2014,

respectively, “were not old as of the petition date”—February 5, 2015. Id. at 851. It found that the

age of the debts to Kone, Inc. and the two other debts it considered as due (which were due on

October 7, 2014, June 11, 2014, and November 2013, respectively) was sufficient to allow it to draw

an inference that the debts were due as of the petition date.4 Id. The Bankruptcy Court provided a

table that set forth the debts that were due and not due as of the petition date. Id. It is this chart that

RHHC contends is inconsistent with the court’s finding on page 11 that the debts to Kone, Inc.,

Traffic Systems (McCain), and Joslin were undisputed and outstanding. However, the Bankruptcy

Court was clear that there is a distinction between outstanding and due. The court finds no

inconsistency and no clear error. The objection contained in RHHC’s sixth issue presented is

OVERRULED. The Bankruptcy Court’s findings with respect to this issue are AFFIRMED.

        8.      Outstanding Claim by the U.S. Department of Labor

        The court reviews the seventh issue presented by RHHC de novo because it concerns a

question of law.

        The Bankruptcy Court set forth all of the alleged debts in a table on page 5 of its order.

Dkt. 2-2 at 838–39. In this table, it listed a debt to the U.S. Department of Labor for $420,300.00

as outstanding as of February 6, 2015, and it stated that it was unknown whether the debt was



        4
         There was no invoice in the record from Kone, Inc., but there were emails indicating that
the debt was outstanding in September and October of 2014. See Dkt. 2-2 at 850–51.
                                               19
      Case 15-30781
      Case 19-03452 Document
                    Document 145
                             1-4 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/24/17 Page
                                                            Page 71
                                                                 20 of
                                                                    of 79
                                                                       26



disputed by HCCI. Id. at 839. The Bankruptcy Court did not, however, include this debt in its table

of debts that were due and undisputed as of the petition date. Id. at 851. RHHC contends that this

fact “proves the point that, under Celotex, there was a genuine issue for trial that was established by

[RHHC’s] evidence submitted in support of its [summary judgment] Response.” Dkt. 8 at 24.

       HCCI points out that RHHC failed to cite any evidence supporting its contention that the debt

to the U.S. Department of Labor was outstanding as of the petition date. Dkt. 10 at 32. In the

memorandum opinion, the Bankruptcy Court noted that the “alleged debt to the United States Dept.

of Labor was first asserted post-petition.” Dkt. 2-2 at 845 n.5. The court thus held that it would not

consider the debt in its § 303(h)(1) analysis. Id.

       The court has reviewed, de novo, the briefing and the documents submitted by RHHC to

support this debt, and it appears that the U.S. Department of Labor issued various citations to Hassell

Construction Company pertaining to Hassell 2012 Joint Venture Contracts for acts occurring on

February 6 and February 7, 2015. See Dkt. 2-2 at 508 (Royce Hassell declaration); Dkt. 2-2 at

524–48 (citations and invoices). The citations were not issued until July 2015. Dkt. 2-2 at 524,

529–48. Thus, they are not evidence that the Alleged Debtor was generally not paying its debts as

of the petition date—February 5, 2015. The objection contained in RHHC’s seventh issue presented

is OVERRULED. The Bankruptcy Court’s finding that the debt to the U.S. Department of Labor

should not be considered in its analysis is AFFIRMED.

       9.      Acme Architectural Hardware

       The court reviews the issue presented relating the Acme Architectural Hardware de novo

because it concerns a question of law.

       Like the alleged debt to the U.S. Department of Labor, RHHC contend that the Bankruptcy

Court listed a debt for $13,433.55 to Acme Architectural Hardware (“Acme”) on its table on page

                                                  20
      Case 15-30781
      Case 19-03452 Document
                    Document 145
                             1-4 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/24/17 Page
                                                            Page 72
                                                                 21 of
                                                                    of 79
                                                                       26



5 of the order but did not consider it in its table of debts that were due and undisputed as of the

petition date. Dkt. 8 at 24–25. In the chart on page 5 of the Bankruptcy Court’s memorandum

opinion, the Bankruptcy Court listed a debt to Acme as being outstanding on February 6, 2015 (the

day after the petition) and being paid (allegedly) on this same date. Dkt. 2-2 at 839.

       The court has conducted a de novo review of the arguments and evidence. The evidence

attached to RHHC’s response to the motion for summary judgment includes an email from a person

at Acme to Hassell Construction on February 6, 2016—one day after the petition. Dkt. 2-2 at 651

(exhibit R-9 to the Royce Hassell declaration). The email states that an order Acme needed “to get

payment on” was attached. Dkt. 2-2 at 651. The email states that Hassell Construction was

supposed to provide a credit card for payment. Id. Then, an email string that appears to be internal

amongst the Hassell group of companies indicates that they had not seen the invoice before. Id. at

650. There is no evidence in the record that the Joint Venture had an invoice that was due on the

date of the petition—the day before this email. Thus, it was proper for the Bankruptcy Court to

determine that this debt should not be included in the debts that were demonstrative of the Joint

Venture generally not paying its debts as of the petition date. RHHC’s objection to the Bankruptcy

Court’s findings regarding the Acme debt is OVERRULED. The Bankruptcy Court’s determination

on this issue is AFFIRMED.

       10.     Incorrect Ratio of Debts

       The court reviews the eighth issue presented by RHHC under a clearly erroneous standard

because it relates to the Bankruptcy Court’s findings of fact.

       The Bankruptcy Court found that the “record at this stage reflects that $47,050.00 [in debt]

was undisputed and due as of the petition date,” which represents “approximately 47% of all

outstanding and undisputed debts of the Partnership as of the petition date.” Dkt. 2-2 at 852. The

                                                 21
       Case 15-30781
       Case 19-03452 Document
                     Document 145
                              1-4 Filed
                                  Filed in
                                         in TXSB
                                            TXSB on
                                                 on 05/03/19
                                                    07/24/17 Page
                                                             Page 73
                                                                  22 of
                                                                     of 79
                                                                        26



court held that the “ratio of delinquent to current debts is not supportive of a pattern of the

Partnership generally not paying its debts as they become due.” Id. It further found that “the totality

of the circumstances reflects that the few debts remaining as of the petition date reflect a pattern of

payment of debts by the partnership [and] . . . failure to pay two relatively small obligations is a far

cry from a general failure to pay debts as they come due.” Id.

          RHHC argues that the Bankruptcy Court erred in finding that the ratio of debts due as of the

petition date versus debts that were not due as of the petition date was 47 percent to 53 percent.

Dkt. 8 at 4. RHHC does not take issue with the Bankruptcy Court’s math; rather, it asserts that the

ratio is incorrect because the Bankruptcy Court’s determinations about which debts were due on the

petition date were incorrect, thus throwing off the ratio. Id. at 21–26. HCCI argues that RHHC

failed to carry its burden and that affirming the Bankruptcy Court is therefore proper. Dkt. 10 at 36.

          The court makes no determination regarding this issue. If the Bankruptcy Court determines

on remand that the debts that were subject to pending litigation were indeed subject to bona fide

dispute, then there is no error. If, however, the Bankruptcy Court determines that the debts were not

subject to a bona fide dispute, then the Bankruptcy Court is instructed to recalculate these

percentages and determine if the new calculations impact its conclusion.

          11.    New Evidence with Reply

          The court reviews the ninth issue presented by RHHC de novo because it concerns a question

of law.

          RHHC contends that the Bankruptcy Court inappropriately considered new evidence that the

HCCI submitted in its reply to RHHC’s response to HCCI’s motion for summary judgment. Dkt. 8

at 26–27. RHHC argues that it is procedurally inappropriate to submit evidence for the first time in

a reply brief. Id. at 27 (citing Tovar v. United States, No. CIV. A 3:98-CV-1682, 2000 WL 425170,

                                                  22
       Case 15-30781
       Case 19-03452 Document
                     Document 145
                              1-4 Filed
                                  Filed in
                                         in TXSB
                                            TXSB on
                                                 on 05/03/19
                                                    07/24/17 Page
                                                             Page 74
                                                                  23 of
                                                                     of 79
                                                                        26



at *4 n.8 (N.D. Tex. Apr. 18, 2000) (Fitzwater, J.), aff’d, 244 F.3d 135 (5th Cir. 2000)). It also

contends that if a court permits a party to submit evidence in a reply, the non-moving party should

be given an opportunity to respond to the evidence. Id.

        HCCI notes that its reply brief, to which it attached rebuttal evidence, was filed on August

24, 2016, and the Bankruptcy Court did not issue its order until approximately thirty days later.

Dkt. 10 at 37. RHHC, however, did not file a response to the rebuttal evidence or even seek leave

to file a response. Id. Instead, it filed a motion to strike. Id. HCCI asserts that the Bankruptcy

Court correctly considered the rebuttal reply brief evidence, subject to RHHC’s objections in its

motion to strike. Id.

        In its memorandum opinion, the Bankruptcy Court noted that RHHC objected to HCCI’s

introduction of evidence with its reply. Dkt. 2-2 at 842. It agreed that a reply is “‘not the appropriate

vehicle for presenting new arguments or legal theories,’” but found that the materials submitted were

“directly responsive and related to the evidence and arguments raised by RHHC in its response.”

Id. (quoting AAR, Inc. v. Nunuz, 408 F. App’x 828, 830 (5th Cir. 2011)). Specifically, in RHHC’s

response, it identified several alleged debts of the Joint Venture. Dkt. 2-2 at 476. HCCI attached

evidence to its reply to controvert these allegations. Dkt. 775. The Bankruptcy Court specifically

stated that it would consider the evidence and also would consider the objections to the admissibility

of the evidence contained in RHHC’s motion to strike. Dkt. 2-2 at 843.

        The court agrees with the Bankruptcy Court that it was within the court’s discretion to

consider the evidence that was submitted in reply because it was directly responsive to new evidence

submitted by RHHC in its response. See Lynch v. Union Pacific RR Co., No. 3:13-CV-2701-L, 2015

WL 6807716, at *1 (N.D. Tex. Nov. 6, 2015) (Lindsay, J.) (“Because Defendant’s reply and related

evidence are responsive to arguments raised and evidence relied on by Plaintiff in his summary

                                                   23
       Case 15-30781
       Case 19-03452 Document
                     Document 145
                              1-4 Filed
                                  Filed in
                                         in TXSB
                                            TXSB on
                                                 on 05/03/19
                                                    07/24/17 Page
                                                             Page 75
                                                                  24 of
                                                                     of 79
                                                                        26



judgment response, this is not a situation in which a new issue was raised for the first time in a reply

that would require the court to give him an opportunity to respond to Defendant’s reply.”). The court

additionally notes that RHHC could have moved to file a sur-reply to address these issues, and it had

adequate time to do so. See, e.g., Makhlouf v. Tailored Brands, Inc., No. H-16-0838, 2017 WL

1092311, at *5 (S.D. Tex. Mar. 23, 2017) (Harmon, J.) (“While the [Rules] . . . do not expressly

permit the filing of a sur-reply by a non-movant to a movant’s rebuttal brief, ‘[a] sur-reply is

appropriate by the non-movant . . . when the movant raises new legal theories or attempts to present

new evidence at the reply stage.’” (quoting Murray v. TXU Corp., No. Civ. A 3:03CV0888P, 2005

WL 1313412, at *4 (N.D. Tex. May 27, 2005))). Moreover, it is clear that the Bankruptcy Court

considered the arguments contained in the motion to strike, which actually respond to the evidence

in the reply.5 See, e.g., Dkt. 2-2 at 810 (motion to strike) (“Of the nine new exhibits, Exhibits A-D

and Exhibits 1, 3,4 and 5 attached to the Phillip Hassell Declaration are completely irrelevant. The

only marginally relevant exhibit is Exhibit 2 to the Phillip Hassell Declaration.”). This objection is

OVERRULED, and the portion of the Bankruptcy Court’s memorandum opinion relying on the

evidence attached to the reply is AFFIRMED.




       5
          In the motion to strike, RHHC contends that it would need to depose the “unidentified
person who prepared [Exhibit 2] to the Phillip Hassell Declaration” in order to respond to it. Dkt. 2-
2 at 810. The court notes, however, that RHHC actually relies on Exhibit 2 to the Phillip Hassell
Declaration to support its argument that the debt to Traffic Systems (McCain) was due on the date
of the petition. RHHC has thus effectively waived any objection to the exhibit by relying on it to
support its arguments. Since this is the only exhibit RHHC felt was relevant, any arguments now
presented that RHHC should have been given more of an opportunity to rebut the evidence is
completely disingenuous. Additionally, RHHC provided significant argument regarding why it
believed the other exhibits were irrelevant in the motion to strike, and the Bankruptcy Court
expressly states that it considered these arguments.
                                                24
       Case 15-30781
       Case 19-03452 Document
                     Document 145
                              1-4 Filed
                                  Filed in
                                         in TXSB
                                            TXSB on
                                                 on 05/03/19
                                                    07/24/17 Page
                                                             Page 76
                                                                  25 of
                                                                     of 79
                                                                        26



        12.     Failure to Conclude RHHC Produced a Genuine Issue of Material Fact

        The court reviews the tenth issue presented by RHHC de novo because it concerns a mixed

question of law and fact.

        RHHC’s final point of error is a general contention that the Bankruptcy Court erred in failing

to find that there was a genuine issue of material fact for trial. Dkt. 8 at 29. RHHC states that

“[s]pecific facts were addressed in the declaration of Royce Hassell and the 22 exhibits attached to

[RHHC’s] SJ Response that clearly establish that there existed a genuine issue for trial.” Id. The

court makes no determination on this issue at this time. If the Bankruptcy Court determines on

remand that the debts that were subject to pending litigation were indeed subject to bona fide dispute,

then there is no error. If, however, the Bankruptcy Court determines that those debts were not

subject to a bona fide dispute, then the Bankruptcy Court is instructed to determine if the new

calculations of the debt ratio indicate there is a genuine issue of material fact for trial.




                                                   25
      Case 15-30781
      Case 19-03452 Document
                    Document 145
                             1-4 Filed
                                 Filed in
                                        in TXSB
                                           TXSB on
                                                on 05/03/19
                                                   07/24/17 Page
                                                            Page 77
                                                                 26 of
                                                                    of 79
                                                                       26



                                          V. CONCLUSION

       HCCI’s motion to strike (Dkt. 11) is GRANTED.

       With regard to RHHC’s appeal, the Bankruptcy Court’s memorandum opinion and order

granting summary judgment is AFFIRMED IN PART. The case is otherwise REMANDED to the

Bankruptcy Court for additional findings of fact regarding whether the debts that were subject to

litigation on the petition date were the subjects of bona fide disputes on that date. If the Bankruptcy

Court finds that they were, it may dismiss this case in its entirety. If, however, the Bankruptcy Court

finds that either or both of the debts were not subject to a bona fide dispute on the date of the

petition, then it is instructed to reconsider its overall calculation to determine if summary judgment

is appropriate when one includes that debt or those debts in the undisputed and due part of the

overall analysis.

       Signed at Houston, Texas on July 24, 2017.




                                               ___________________________________
                                                           Gray H. Miller
                                                     United States District Judge




                                                  26
Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 78 of 79




             EXHIBIT B
                      Case 19-03452 Document 1-4 Filed in TXSB on 05/03/19 Page 79 of 79


Willson, Deanna Markowitz

From:                                             AAA Erika Kleinschmidt, Esq. <erikakleinschmidt@adr.org>
Sent:                                             Thursday, August 03, 2017 4:09 PM
To:                                               Bogdan Rentea; Carson, Derrick; 'James Chrisman Phillips'; Steve Yungblut;
                                                  rricketts@gablelaw.com; AAA Erika Kleinschmidt, Esq.
Cc:                                               Patrick Gaas; Wayne Kitchens; lsimon@pendergraftsimon.com; 'Royce Hassell'; Silvia;
                                                  Pelayo, Jonathan; Willson, Deanna Markowitz; Perez, Christian
Subject:                                          Stay of Case due to Bankruptcy - Hassell v. Hassell - 01 14 0000 3178


Counsel,

The Panel has conferred after review of the parties’ emails on the stay issue and is ordering the stay of the case until
such time as the bankruptcy court lifts the stay. Should the parties wish to file their briefs per the schedule, the briefs
will be confirmed but there will be no award issued until a lift of the stay.

Given the Panel’s determination, the AAA has stayed this matter under Bankruptcy and will follow up in the 3 weeks for
an update. Should anything occur in the interim, please notify me.

Finally, please note, once the case becomes active, the deadline for award will be re-set.

Regards,
Erika



               Erika Kleinschmidt
               Director of ADR Services
               American Arbitration Association
               13727 Noel Road, Suite 700, Dallas, TX 75240
               T: 800 804 9793 F: 855 267 4082 E: ErikaKleinschmidt@adr.org
               www.adr.org

               Rod Toben, Vice President
               Dallas Regional Office

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review,
use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error,
please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




                                                                                       1
